11-4528
         Ye v. Holder

                                                                                           BIA
                                                                                        Hom, IJ
                                                                                   A089 193 649
                                                                                   A089 193 650

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 2nd day of August, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                     Circuit Judges.
11       _____________________________________
12
13       LUQIN YE, HUA SHI,
14                Petitioners,
15
16                      v.                                      11-4528
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONERS:               Scott E. Bratton, Margaret Wong &
24                                      Associates, Cleveland, Ohio.
25
26       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
27                                      Attorney General; Cindy S. Ferrier,
28                                      Assistant Director; Lindsay M. Murphy,
29                                      Trial Attorney, Office of Immigration
30                                      Litigation, United States Department of
31                                      Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a
 2   Board of Immigration Appeals (“BIA”) decision, it is hereby
 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.
 5       Petitioners Luqin Ye and Hua Shi, natives and citizens of

 6   the Peoples Republic of China, seek review of an October 6,

 7   2011, decision of the BIA affirming the April 26, 2010,

 8   decision of Immigration Judge (“IJ”) Sandy K. Hom denying Ye’s

 9   application for asylum, withholding of removal and relief

10   under the Convention Against Torture (“CAT”).     In re Luqin Ye,

11   Hua Shi, Nos. A089 193 649/650 (B.I.A. Oct. 6, 2011), aff’g

12   Nos. A089 193 649/650 (Immig. Ct. N.Y. City April 26, 2010).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA’s decision.     See Xue

17   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

18   2005).    Where an applicant for asylum, withholding of removal,

19   or CAT relief has not alleged past persecution, she must

20   demonstrate a well-founded fear of future persecution in order

21   to be eligible for relief.     See Kyaw Zwar Tun v. INS, 445 F.3d

22   554, 564 (2d Cir. 2006).     An applicant may make this showing

23   by demonstrating that she “would be singled out individually

                                      2
 1   for persecution.”   Id.    “Put simply, to establish a well-

 2   founded fear of persecution in the absence of any evidence of

 3   past persecution, an alien must make some showing that

 4   authorities in his country of nationality are either aware of

 5   his activities or likely to become aware of his activities.”

 6   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

 7       In this case, Ye does not allege that she suffered any

 8   past persecution in China, and the agency reasonably concluded

 9   that Ye failed to establish a well-founded fear of future

10   persecution in China.     The agency’s decision to give limited

11   weight to Ye’s evidence is entitled to particular deference,

12   see Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342

13   (2d Cir. 2006), and, here, nothing in the record compels the

14   conclusion that the agency erred in this respect, as much of

15   the evidence was either unsworn or given by an interested

16   witness not subject to cross-examination.     See In re H-L-H- &

17   Z-Y-Z-, 25 I.&N. Dec. 209, 215 (BIA 2010) (finding that

18   unsworn letters from the alien’s friends and family were

19   insufficient to provide substantial support for the alien’s

20   claims because they were interested witnesses not subject to

21   cross-examination) (citing Jian Hui Shao v. Mukasey, 546 F.3d

22   138, 160-61, 165 (2d Cir. 2008)), overruled on other grounds


                                      3
 1   by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

 2       Ye argues that the agency erred in requiring that the

 3   Neighborhood Committee notice be authenticated, and that the

 4   notice was supported by her father’s letter and her father-in-

 5   law’s affidavit.   Although we do not require that a document

 6   be authenticated pursuant to 8 C.F.R. § 287.6 in order to be

 7   afforded significant weight, see Cao He Lin v. U.S. Dep’t of

 8   Justice, 428 F.3d 391, 404 (2d Cir. 2005), Ye points to

 9   nothing in the record compelling the conclusion that the

10   agency erred in affording the notice minimal weight.    This is

11   particularly true given that the only record support for the

12   notice consisted of the letter from Ye’s father and the

13   affidavit of her father-in-law, each of which was properly

14   assigned minimal weight by the agency.

15       Further, the agency reasonably concluded that the

16   background materials did not support Ye’s claim that she had a

17   well-founded fear of persecution in China.   The news article

18   describing the arrest and imprisonment of Chinese citizens who

19   distributed Bibles in China involved individuals who had

20   distributed twenty thousand Bibles over the course of ten

21   years as part of an underground church.   Ye sent a single

22   Bible to a neighbor.   Further, although Ye submitted articles


                                    4
 1   and reports describing the mistreatment of Christians in

 2   China, none of these materials described the mistreatment of

 3   an individual who sent a single religious item to another

 4   individual, and, thus, do not describe the treatment of

 5   individuals similarly situated to Ye.     Absent “solid support”

 6   in the record that her fear is objectively reasonable, Ye’s

 7   claim that she fears future persecution is “speculative at

 8   best.”     Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d

 9   Cir. 2005).     Because nothing in the record compels the

10   conclusion that Ye has a well-founded fear of future

11   persecution in China, we find no basis for reversal of the

12   agency’s decision.     See Wu Biao Chen v. INS, 344 F.3d 272, 275

13   (2d Cir. 2003) (“Where, as here, an appeal turns on the

14   sufficiency of the factual findings underlying the immigration

15   court’s determination that an alien has failed to satisfy his

16   burden of proof, we will reverse the immigration court’s

17   ruling only if no reasonable fact-finder could have failed to

18   find     . . . past persecution or fear of future persecution.”

19   (internal quotation marks omitted)).

20          Because Ye failed to establish her eligibility for

21   asylum, she necessarily was unable to meet the higher standard

22   to establish her eligibility for withholding of removal and


                                      5
 1   CAT relief.     See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

 2   2006).     Finally, because Ye offered no other evidence that she

 3   would likely be tortured in China, the agency did not err in

 4   denying her application for CAT relief as that claim was based

 5   on the same factual predicate as her asylum and withholding of

 6   removal claims.     Id. at 156-57.

 7       For the foregoing reasons, the petition for review is

 8   DENIED.     As we have completed our review, any stay of removal

 9   that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot. Any pending request for oral argument in

12   this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18
19




                                      6